                                       Case 3:19-cr-00313-WHA Document 197 Filed 07/29/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5
                                                                NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8    UNITED STATES OF AMERICA,
                                   9                   Plaintiff,                            No. CR 19-00313 WHA

                                  10             v.

                                  11    ROBERT MANNING and                                   ORDER RE MOTION FOR
                                        JAMARE COATS,                                        RECONSIDERATION OF ORDER
                                  12
Northern District of California




                                                                                             GRANTING FRANKS HEARING
                                                       Defendants.
 United States District Court




                                  13

                                  14
                                            The government now informs us that the photographs attached to the affidavit of
                                  15
                                       probable cause, which was in the clerk of court’s possession, actually in color. The
                                  16
                                       government learned as much after it received the warrant application packet by email from our
                                  17
                                       clerk of court. In so doing the government admits providing to the defense grainy, black-and-
                                  18
                                       white versions rather than accurate replicas of the original photos.
                                  19
                                            Civil Rule of Court 7-9, applicable to criminal matters pursuant to Northern District
                                  20
                                       Criminal Rule 2-1, authorizes a motion for leave to file a motion for reconsideration under
                                  21
                                       narrow circumstances. The only conceivable provision to authorize reconsideration would be
                                  22
                                       that there exists a “material difference in law and fact” and that “in the exercise of reasonable
                                  23
                                       diligence the party applying for reconsideration did not know such fact or law at the time of the
                                  24
                                       interlocutory order.” Rule 7-9(b)(1). In fact, the government’s “reasonable diligence” would
                                  25
                                       have included review of the actual photos submitted to the magistrate.
                                  26
                                            This order also notes, for example, that at least one point warrants the Franks hearing.
                                  27
                                       FBI Special Agent Evan W. Howard wrote in his application for the warrant: “During my
                                  28
                                       search of COATS’s iPhone 10, I observed multiple photographs depicting hidden
                                       Case 3:19-cr-00313-WHA Document 197 Filed 07/29/21 Page 2 of 2




                                   1   compartments in vehicles” (Dkt. No. 145-2 at 12). In a footnote he added, “Attached to this

                                   2   affidavit as Exhibit 1 are the pictures located on the [sic] COATS cell phone.” Ibid.

                                   3          Howard’s words might imply that Mr. Coats took the photos, or at the very least, the

                                   4   photos were taken by someone who sent them to Mr. Coats. The thrust of the warrant

                                   5   application, that Mr. Coats’ car contained previously-unsearched “hidden compartments,”

                                   6   could arguably lead a reader to believe that at least one of these photos depicted Mr. Coats’

                                   7   car.

                                   8          The defense has presented evidence that these photos were stored on Mr. Coats’ phone in

                                   9   an electronic cache, which improves the operating speed of a phone by storing photos

                                  10   downloaded to the phone either from using the camera function or downloading images from

                                  11   the internet. Using metadata, the defense observed that these photos were stored in an

                                  12   application cache when the user viewed a website, Offerup.com (Dkt. No. 154 at 3). None of
Northern District of California
 United States District Court




                                  13   this information emerged in Howard’s affidavit. This evidence suggest that the photos did not

                                  14   depict Mr. Coats’ car.

                                  15          The motion for reconsideration is DENIED. We will proceed with the evidentiary hearing

                                  16   SEPTEMBER 7 AT 12:00 P.M. on all Franks issues raised by the defense.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: July 29, 2021.

                                  21

                                  22
                                                                                              WILLIAM ALSUP
                                  23                                                          UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
